DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 13-15, 18-21, 24-26, 28, and 31 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Based on the amendments filed 27 February 2022, a thorough search for prior arts on EAST database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of estimating the radio link quality of the cell based on a second RS; comparing the estimated radio link quality of the cell with a determination condition for determining a failure of a radio link of the cell; and performing a radio resource control (RRC) connection re-establishment procedure based on (i) the failure of the radio link of the cell being detected and (ii) a timer related to the failure of the radio link of the cell, and when the specific parameter represents both (i) the radio link monitoring on the radio link quality of the serving cell beam and (ii) the radio link monitoring on the radio link quality of the cell, the method further comprises: estimating (i) the radio link quality of the serving cell beam based on the candidate RS list and (ii) the radio link quality of the cell based on the second RS; comparing (i) the estimated radio link quality of the serving cell beam with the determination condition for determining the failure of the serving cell beam and (ii) the estimated radio link quality of the cell with the determination condition for determining the failure of a radio link of the cell; performing the procedure for the beam reselection 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468  


/KHALED M KASSIM/Primary Examiner, Art Unit 2468